                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

MANUEL TORRES                           )
                     Plaintiff          )
v.                                      )           JUDGMENT
                                        )
                                        )
TRACY LYNN CARTER, in his official      )        No. 5:19-CV-327-FL
capacity as Lee County Sheriff, TOWN OF )
SILER CITY, NORTH CAROLINA,             )
TOWN OF APEX, NORTH CAROLINA, )
AND NIGHTHAWK COMPANY                   )
POLICE, LLC                             )
                      Defendant.        )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the defendant Nighthawk Company Police, LLC’s motion for attorney fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
February 18, 2021 that defendant Nighthawk’s motion for attorneys’ fees is GRANTED IN PART
AND DENIED IN PART. Defendant Nighthawk is awarded attorneys’ fees in the amount of
$3,060.00.

This Judgment Filed and Entered on February 18, 2021, and Copies To:
Deborah J. Dewart/ Jonathan D. Gibbs/ Seth Kraus (via CM/ECF Notice of Electronic Filing)
Bradley Owen Wood (via CM/ECF Notice of Electronic Filing)
Katie Weaver Hartzog / Katherine Barber-Jones (via CM/ECF Notice of Electronic Filing)
Janean Bryant Dunn / Paul Holscher (via CM/ECF Notice of Electronic Filing)
Catherine Elizabeth Lee (via CM/ECF Notice of Electronic Filing)

February 18, 2021.                 PETER A. MOORE, JR.

                                     /s/ Sandra K. Collins
                                   (By) Sandra K. Collins, Deputy Clerk




          Case 5:19-cv-00327-FL Document 72 Filed 02/18/21 Page 1 of 1
